Affirmed and Memorandum Opinion filed June 19, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00959-CR
                                   ____________

                           JERAMIAH CLARK, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 184th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1299499


                            MEMORANDUM OPINION

       Appellant entered a plea of guilty to aggravated robbery with a deadly weapon. On
September 29, 2011, the trial court sentenced appellant to confinement for 12 years in the
Institutional Division of the Texas Department of Criminal Justice. Appellant filed a
timely notice of appeal.

       Appellant’s appointed counsel, with the Harris County Public Defender’s Office
filed an excellent brief in which she concludes the appeal is wholly frivolous and without
merit. The brief meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and demonstrating why
there are no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978).

       A copy of counsel’s brief was delivered to appellant. Appellant was advised of the
right to examine the appellate record and file a pro se response. See Stafford v. State, 813
S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than forty-five days has
passed and no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the appeal is
wholly frivolous and without merit. Further, we find no reversible error in the record.
We are not to address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v. State,
178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).

       Accordingly, the judgment of the trial court is affirmed.



                                          PER CURIAM


Panel consists of Justices Boyce, Christopher, and Jamison.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             2